UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X


KEITH EDWARDS,


                        Petitioner,
                                                             MEMORANDUM & ORDER
                 -against-
                                                                 13 CV 2648(RJD)
PAUL CHAPPIUS,


                        Respondent.
                                             X


DEARIE,District Judge.

        Before the Court is petitioner Keith Edwards's application for a writ of habeas corpus

pursuant to 28 U.S.C. §2254. Petitioner was convicted in 2006, after a jury trial at which he

testified in Supreme Court, Queens County, offirst-degree assault, NY Penal Law("PL")

§120.10(1)), and criminal possession of a weapon in the fourth degree, PL §265.01(2). Based on

petitioner's criminal history the court found him to be a persistent violent felony offender and

imposed the statutory minimum sentence of20 years to life. PL §70.08(3)(a-l).' Petitioner
remains incarcerated.


        The charges arise out of a physical altercation between petitioner and his victim, Claudio



'At the pre-sentence conference, see C.P.L. § 400.10, petitioner admitted the two first-degree
robbery convictions listed in the prosecution's mandatory persistent violent felony notice. ECF
Doc. 5-5 at 323. Petitioner then submitted additional materials in mitigation addressing his life
circumstances. At sentencing, the court stated that it had "extensively reviewed" those materials
and was "aware of[petitioner's] prior history ...[and] the various factors that [a]ffected his life"
including alcohol and substance abuse, but also remarked that petitioner had been convicted of a
total of4 felonies and arrested at least 7 times. S: 8-9, ECF Doc. 5-5 at 339-40. Petitioner later
challenged the persistent violent felon finding in a post-conviction motion to set aside his
sentence, which the court denied by order dated May 10, 2012. ECF Doc. 1 at 20-22. The
 Appellate Division denied leave to appeal that order. Id. at 23. Petitioner does not challenge his
sentence here.
Urena, in the lobby of a Queens apartment house in 2005. Urena testified that petitioner thrust

the handle ofa screwdriver into his left eye, causing substantial damage,including a detached

cornea and hemorrhaging that required two surgeries to repair. Urena's medical records and

testimony from the ophthalmologist who treated him corroborated the severity ofthe injury. A

year later, at trial, Urena could see only light out ofthe injured eye. Petitioner, by contrast,

testified that he did not have a screwdriver, that Urena struck him first, that he punched back but

only with his fist, and that he encountered Urena the following day on the street—^the same time

that Urena was, in fact, in surgery—and saw nothing wrong with Urena's eye.

        In his application for habeas relief petitioner claims that his appellate attorney was

ineffective in two principal ways. First, he complains that the attorney raised only a single

appellate issue—a challenge to the adequacy ofthe trial court's admonishments to the jury

before recess—^that was both unpreserved and meritless, while he declined to pursue viable

sufficiency challenges to both counts of conviction. Second, petitioner faults appellate counsel

for failing to assert that trial counsel was ineffective because she failed, inter alia, to (i) cross-

examine the ophthalmologist adequately,(ii) call an alternative ophthalmology expert to rebut

the state's witness, or (iii) move to dismiss the weapon charge on sufficiency grounds. Petitioner

advanced these claims in a pair of motions for coram nobis relief in state court. The Appellate

Division summarily denied both applications under federal and state standards, concluding in
each case that petitioner "failed to establish that he was denied the effective assistance of
appellate counsel." People v. Edwards. 88 A.D.3d 902,902(2d Dep't 2011)(citing, inter alia,
Jones V. Barnes. 463 U.S. 745 fl983^T Iv. app. denied. 18 N.Y.3d 957(2012); People v.

Edwards.98 A.D.3d 681,681 (2d Dep't 2012)(sameT Iv. app. denied. 20 N.Y.3d 1098(2013).
Respondent agrees that the claims are exhausted.
                                                    2
       As discussed below, petitioner has not met the formidable standards required to disturb

these state court rulings. Accordingly,the application for a writ of habeas corpus is denied and

the petition is dismissed.

                              PERTINENT TRIAL TESTIMONY

       At trial, Urena testified, in pertinent part, that shortly after 6 a.m. on September 24,2005,

he was heading back to his girlfriend's apartment when petitioner approached him,in a parking

lot, and asked him for money. T: 621. Urena told him he "didn't have anything" and kept

walking. T:621. Petitioner "continued to walk with" him until he got to the elevator and "kept

asking for money." T: 622. Urena told him,"I can't be dealing with this right now. I have too

many problems." Id "Then," according to Urena, petitioner "took a screwdriver out" that"he

had hidden[]inside his pants" and threatened to kill Urena if he didn't give him money. T:622.

The screwdriver was "at least two-and-a-half, 3 feet long." T: 627. After Urena demonstrated

with his hands, the court noted,"[ijndicating about a foot and a half, sixteen inches" T: 627.

        Urena pressed the elevator button, the door opened, he stepped in and petitioner followed,

blocking the door from closing. T:624. Urena offered petitioner two dollars,"then [petitioner]

turned around and punched [Urena]in the face," causing his eyeglasses to fall off. T: 628-29.

Reaching for his glasses, Urena kept petitioner at bay by holding the blade ofthe screwdriver.

(He stated on cross examination that this action did not cause him to suffer any cuts to his

hands.) "Then [petitioner] banged [Urena] with the green handle of the screwdriver... and
scraped [his] eye out." T: 629. Urena was bleeding and could not see out of his left eye. T: 631.
Urena did not strike petitioner first, or at all. Then petitioner "just finally left" and Urena went

upstairs to his girlfriend's apartment. T: 629-31.
       Urena did not seek medical treatment until the next day.^ He underwent two surgeries:

one "to fix [his] ruptured glob[e]" and the other "to remove fluid from the eye." T: 633. At trial,

he "published" the injured eye to the jury by removing his glasses and walking toward the jury

box. T: 633. He testified that he still "can't see" out of his eye. T: 634. Asked if he could "see

anything," he replied,"[jjust light." T. 634. He also stated that he was still in need of cornea

replacement surgery. T: 633.

       Urena acknowledged that when he first arrived at the hospital he said that petitioner

punched him in the eye with a closed fist and added:"[i]t was the screwdriver...If he [had only]

punched me in the face, we wouldn't be here right now." T: 637,641-42,656,663,654.

       Dr. Joseph Fishkin, the ophthalmologist who examined Urena at the Peninsula General

Hospital ER,testified that he diagnosed Urena as having a "ruptured globe," /.e., a "traumatic

detachment ofthe cornea graft," T: 724-25. He explained:"[t]he bottom ofthe cornea was

totally ripped open," which "allowed a hole ... going into the eye." T. 723. The iris "was

sticking out through that hole" and "other contents ofthe eye were passing through the hole as

well." There was"no visible lens in the eye at all." T. 723. Urena had "hands only vision,"

which meant he could see only the general shadow of hands moving before his eyes but could

not read the eye chart. T: 722. Fishkin explained that "[d]ue to the massive injury in the front of
the eye,[he] was unable ...to examine further... to explore" the back ofthe eye. T: 723.
Fishkin placed a shield on the eye and had Urena transferred to New York Eye and Ear Infirmary

where he had surgery that day. The "contents that had left the eye" were "partially remove[d]"




^ Urena's girlfnend testified that the following morning she called the police who in turn called
for an ambulance.
                                                 4
and "partially replace[d]," and the "edge of the cornea" was "seal[ed] closed." T. 725.

Approximately ten days later, after Urena had "massive bleeding hemorrhage inside the eye

itself," a second surgery was performed "to clear out the bleeding from inside the eye" and "to

help stabilize his retina in the back ofthe eye." T: 125-6?

       The court also qualified Dr. Fishkin, without objection, as "an expert in the area ofeye

care and treatment." T: 717. In that capacity, he testified that, in his opinion,"it is very unlikely

that [Urena's] injury is due to a punch in the eye," which is something he sees often and "results

in less[] severe types" of eye injury that Urena suffered, typically abrasions and possible

fi'actures of bones around the eye. T: 727, 729. Fishkin explained that a man's fist was too large

to get past the bones around the eye and cause the injury Urena suffered. T: 728-29. Based on

Fishkin's observation and Urena's medical records, there was no damage to the bones around

Urena's eye, although "there was mention [in the records] ofone ofthe nasal bones being

broken." T. 729

       Fishkin believed that "[a] blunt instrument... can" cause the type ofinjury Urena

suffered, and that Urena's injury was likely caused either by "trauma with some object that is

small enough to fit through th[e] bones" around the eye, or "a very very high rate offorce or

speed" as in a car accident. T: 731-32. Fishkin confirmed that the admitted medical records
indicated that Urena had had cornea transplant surgery 20 years earlier, but that fact did not alter

his opinion about the likely cause of Urena's eye injury. T: 734.

        Defense counsel's brief cross, spanning less than four full transcript pages, elicited that a



^ In preparation for testifying about the surgeries. Dr. Fishkin reviewed Urena's medical records
from New York Eye and Ear, which were also admitted.
"fist" is a "blunt instrument," but that Fishkin would not equate the speed ofa fist to that of a car,

and that in Fishkin's opinion a fist could not have caused Urena's injury. T: TST-SS."*
        Petitioner, for his part, denied having a screwdriver. T: 788. He admitted that he

"punched" Urena "in the face," but insisted that Urena struck him first. T: 787.^ Urena had just
carried out a jointly-funded drug purchase and struck petitioner after petitioner accused him of

not dividing the purchased drugs evenly. The pair "exchanged blows" and "[ajfter that, the fight

ended abruptly" and petitioner left. T: 788.

        Petitioner further testified that he saw Urena the day after the incident, that they shook

hands, and that Urena had no visible injuries. T: 877. Asked to clarify, petitioner said that his

encoimter with Urena "[ajbsolutely" occurred the morning after the altercation. T: 878. He

added:"And [I] look him in his eye at that point. This is where I boggled [sic]. I look him right

in his face, and I s[aw] nothing wrong with him.... Nothing. No swelling. No eye injuries.

Nothing." T: 879.

                              GENERAL HABEAS STANDARDS

Threshold Requirements: Constitutional Nature of Claim,
Procedural Integrity (Exhaustion, ^^Independent and
Adequate State Law" Doctrine, and Related Procedural Concerns)

        First and foremost,"federal habeas corpus relief does not lie for errors of state law."

Lewis V. Jeffers. 497 U.S. 764, 780(1990). Rather,"28 U.S.C. §2254 allows a court to entertain

a habeas petition 'only on the ground that[an individual] is in custody in violation ofthe


^ In summation,counsel argued that "it's more plausible to believe that Mr. Urena was poked in
the eye by his glasses when he was struck in the face with a fist," T: 917, but did not broach this
line of questioning with Fishkin.

^ The court instructed the jury on the defense ofjustification. T: 993-95.
                                                  6
Constitution or laws or treaties ofthe United States"^ Gamer v. Lee. 908 F.3d 845, 860(2d Cir.

2018)(emphasis added)(quoting, 28 U.S.C. § 2254(a)).

         Second, before bringing bona fide federal claims to the habeas court, the petitioner must

first exhaust those claims by fully and fairly presenting the substance of each to the highest state

court.      28 U.S.C.§ 2254(b)(1)(A)("An application for a writ of habeas corpus on behalf of a

person in custody pursuant to the judgment ofa State court shall not be granted unless it appears

that... the applicant has exhausted the remedies available in the courts ofthe State."); Picard v.

Connor.404 U.S. 270,275(1971)("federal habeas corpus statute ... embodies the long-

established principle that a state prisoner seeking federal habeas review of his conviction

ordinarily must first exhaust available state remedies"); Dave v. Attomev Gen, of State ofNew

York.696 F.2d 186,191 (2d Cir. 1982)("In order to have fairly presented his federal claim to

the state courts, the petitioner must have informed the state court of both the factual and the legal

premises ofthe claim he asserts in federal court").

         The habeas statute also recognizes that where "there is an absence of available State

corrective process" or "circumstances that render such process ineffective to protect the

[petitioner's] rights," the exhaustion requirement may be waived. 28 U.S.C. §2254(b)(l)(B).

The statute also provides that "[a]n application for a writ of habeas corpus may be denied on the
merits, notwithstanding the failure ofthe applicant to exhaust the remedies available in the courts

of the State." 28 U.S.C. § 2254(b)(2).

Substantive Review Standards

         The current habeas statute provides in relevant part as follows:

         An application for a writ of habeas corpus on behalf of a person in custody
         pursuant to the judgment of a State court sh£ill not be granted with respect to any
         claim that was adjudicated on the merits in State court proceedings unless the
       adjudication ofthe claim ... resulted in a decision that was contrary to, or
       involved an unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court ofthe United States.

28 U.S.C. § 2254(1), as amended by the Antiterrorism and Death Penalty Act of 1996

("AEDPA").

       The Supreme Court has repeatedly explained that this statute "erects a formidable bamer

to federal habeas relief," Burt v. Titlow. 571 U.S. 12,19(2013), because it embodies"a

foundational principle of our federal system: State courts are adequate forums for the vindication

offederal rights ...and are thus presumptively competent[]to adjudicate claims arising under

the laws of the United States." Id. at 19. Indeed,federal habeas courts "will not lightly conclude

that a State's criminal justice system has experienced the extreme malfunction for which federal

habeas relief is the remedy." Id. at 16(internal quotations, citations and alterations omitted). S^

also Virginia v. Le Blanc. 137 S.Ct. 1726,1728(2017)("In order for a state court's decision to

be an unreasonable application of this Court's case law,the ruling must be objectively

unreasonable, not merely wrong; even clear error will not suffice")(internal quotation marks and

citations omitted); Renico v. Lett. 559 U.S. 766,773(2010)("AEDPA[]imposes a highly

deferential standard for evaluating state-court rulings" and "demands that state-court decisions

be given the benefit ofthe doubt")(internal quotations omitted). But s^ Brumfield v. Cain, 135

S. Ct. 2269,2277(2015)("As we have also observed, however, even in the context offederal
habeas, deference does not imply abandonment or abdication ofjudicial review, and does not by

definition preclude relief.")(internal quotation marks, citation and alterations omitted).
       As the Supreme Court has recently reiterated:

       The federal habeas statute ... imposes important limitations on the power of
       federal courts to overturn the judgments of state courts in criminal cases. The
       statute respects the authority and ability of state courts and their dedication to the
                                                 8
       protection ofconstitutional rights. Thus, under the statutory provision at issue
       here, 28 U.S.C. §2254(d)(l), habeas relief may be granted only ifthe state court's
       adjudication "resulted in a decision that was contrary to, or involved an
       unreasonable application of," Supreme Court precedent that was "clearly
       established" at the time ofthe adjudication. ... This means that a state court's
       ruling must be so lacking in justification that there was an error well understood
       and comprehended in existing law beyond any possibility for fairminded
       disagreement.

Shoop V. Hill. 139 S.Ct. 504,506-07(2019)(internal quotations and citations omitted). Accord

Orlando v. Nassau Ctv. Dist. Attomev's Office. 915 F.3d 113,121 (2d Cir. 2019)("unreasonable

application" standard of § 2254(d)(1) is a"bar [that] is not reached where fairminded jurists

could disagree on the correctness ofthe state court's decision")(internal quotation and citation

omitted). In short,"[i]f this standard is difficult to meet—and it is—^that is because it was meant

to be." Burt. 571 U.S. at 20(internal quotations, citations and alterations omitted).

       Alternatively, under the less frequently invoked second branch of§ 2254(d), a petitioner

may seek habeas relief by challenging the factual basis ofthe adverse state court ruling. See 28

U.S.C. §2254(d)(2)(habeas court may overturn the state court's decision only if it was "based on

an unreasonable determination ofthe facts in light of the evidence presented in the State Court

proceedings." Id A "state-court factual determination is not unreasonable merely because the
federal habeas court would have reached a different conclusion in the first instance." Wood v.

Allen. 558 U.S. 290, 301 (2010). Further, 28 U.S.C. § 2254(e)(1) provides that"a determination

of a factual issue made by a State court shall be presumed to be correct," and that the petitioner
"shall have the burden of rebutting the presumption of correctness by clear and convincing

evidence."^




^ The Supreme Court and the Second Circuit have declined to address the relationship between
§2254(d)(2) and §2254(e)(1).^Brumfield. 135 S.Ct. at 2282("We have not yet defined the
                                                 9
                     STANDARDS:INEFFECTICVE ASSISTANCE OF
                                   APPEALLATE COUNSEL


       Claims that appellate counsel was ineffective are governed by the familiar two-prong test

announced in Strickland v. Washington.466 U.S.668(1984).             Smith v. Robbins. 528 U.S.

259,285-86(2000) CStrickland is proper standard to apply to claims ofineffective assistance of

appellate counsel); Pienataro v. Poole 381 F. App'x 46,48(2d Cir. 2010)(same), cert, denied,

562 U.S. 1184(2011). Under Strickland, to show that he was denied his Sixth Amendment right

to the effective assistance ofcounsel, petitioner bears the burden ofshowing, first, that

"counsel's representation fell below an objective standard ofreasonableness," Strickland,466

U.S. at 688, and second, that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result ofthe proceeding would have been different." Id. at 694.

       On the deficiency prong,"the[]inquiry must be whether counsel's assistance was

reasonable considering all the circumstances." Id. at 688. The "court deciding an actual

ineffectiveness claim mustjudge the reasonableness of counsel's challenged conduct on the facts

ofthe particular case, viewed as ofthe time of counsel's conduct" and "must[]determine

whether the [challenged actions or decisions] were outside the wide range of professionally

competent assistance." Id. at 690. In the appellate context, Strickland deference on the

deficiency inquiry means that attorneys "need not(and should not)raise every non-frivolous

claim, but rather may select from among them in order to maximize the likelihood of success on
appeal." Smith. 528 U.S. at 288;s^         Jones v. Barnes.463 U.S. 745,751 (1983)(appellate
counsel not required "to press nonfnvolous points,... ifcounsel, as a matter of professional



precise relationship between § 2254(d)(2) and § 2254(e)(1)")(internal quotation and citation
omitted); Garguilio v. Heath. 586 F. App'x 764,766 n. 1 (2d Cir. 2014).
                                                 10
judgment, decides not to present [them]"). "Appellate counsel is not required to raise every

nonfrivolous argument on appeal," id., but "omit[ing] significant and obvious issues while

pursuing issues that were clearly and significantly weaker" can be ineffective assistance. Mayo

V. Henderson. 13 F.3d 528, 533(2d Cir. 1994).

       Strickland's actual-prejudice prong applies to claims ofineffective assistance of appellate

counsel. Robbins. 528 U.S. at 286. To demonstrate prejudice in the appellate context, a

petitioner must show "a reasonable probability that, but for [the challenged deficiency of

appellate counsel], he would have prevailed on his appeal." Id. at 285. Accord. Pignataro, 381

F. App'x at 48(to show Strickland prejudice in the appellate context,"petitioner must show that

'there was a reasonable probability that [his] claim would have been successful before the

[state's highest court]"')(quoting, Mavo v. Henderson. 13 F.3d 528,534(2d Cir. 1994)).

        Further, to prevail ineffectiveness claims that the state court has rejected on the merits^ a

petitioner must show that "the state court applied Strickland to the facts of his case in an

objectively unreasonable manner." Woodford v. Visciotti. 537 U.S. 19,25(2002). This is a

formidable burden:"[s]urmounting Strickland's high bar is never an easy task," Padilla v.

Kentuckv. 559 U.S. 356(2010), and "Establishing that a state court's application of Strickland

was unreasonable under §2254(d)is all the more difficult[because][t]he standards created by

Strickland and §2254(d)are both highly deferential, and when the two apply in tandem, review is
doubly so." Harrington v. Richter. 562 U.S. 86,105(2011)(internal quotation and citation
omitted)(emphasis added); see also Cullen v. Pinholster. 563 U.S. 170,190(2011)("review of
[state court]'s decision is ... doubly deferential[because][w]e take a highly deferential look at
counsel's performance [under Stricklandl through the deferential lens of§2254(d)")(internal
quotations and citations omitted)(emphasis added). The Strickland standard, the Supreme Court
                                                  11
has reminded district courts, is"a general one" and,therefore, the "range of reasonable

applications is substantial." Harrington. 562 U.S. at 105. Further,"habeas courts must guard

against the danger ofequating unreasonableness under Strickland with unreasonableness under

[section] 2254(d)." Id. The difference is crucial: "[wjhen §2254(d) applies, the question is not

whether counsel's actions were reasonable. The question is whether there is any reasonable

argument that counsel satisfied Strickland's deferential standards." Id.(emphasis added). S^

also Pinholster. 563 U.S. at 196 (attorney need not state his reasons; rather, the court must

"affirmatively entertain the range of possible reasons[]counsel may have had for proceeding as

[he] did")(internal quotation marks omitted); Greiner v. Wells.417 F.3d 305,320(2d Cir. 2005)

(court must"look for legitimate justifications for [counsel's] conduct, including justifications

transparent on the record and justifications offered by counsel").


                                          DISCUSSION


A.      Petitioner's Claims

        Under the "doubly deferential" standard ofreview applied to Strickland claims that the

state court has rejected on the merits, Pinholster. 563 U.S. at 190, each branch of petitioner's

challenge to the performance of appellate counsel fails to establish a basis for habeas relief.
        1.     Counsel's Decision to Raise the
               Inadequate Jurv Admonishment Claim

        The Appellate Division on coram nobis did not unreasonably apply Strickland in
concluding that appellate counsel's decision to challenge the adequacy ofthe trial court's
admonishments to the jury falls within "the wide range of professionally competent" strategic
choices. Strickland,466 U.S. at 690. To be sure, as petitioner asserts, the Appellate Division on

direct appeal did find the jury admonishment claim to be both unpreserved and meritless. S^
                                                 12
People V. Edwards 69 A.D.3d 755,755(2d Dep't), W,app,denied. 15 N.Y,3d 749(2010)(so

holding). But,the Appellate Division recognized that the "admonishments to the jury were less

than complete," Edwards.69 A.D.3d at 755, so the claim was not frivolous. Further, while

conceding trial counsel's failure to preserve the issue, appellate counsel argued that

admonishment inadequacy should be considered a "mode of proceedings" defect not requiring

preservation.      BCF Doc 1, Ex. A at 16.^

       2.       Counsel's Decision Not to Address Sufficiencv

       In addressing appellate counsel's decision to forego sufficiency altogether, the Court

heeds the Supreme Court's recommendation that:

       there is no reason for a court deciding an ineffective assistance claim ... even to
       address both components of the inquiry ifthe defendant makes an insufficient
       showing on one. In particular, a court need not determine whether counsel's
       performance was deficient before examining the prejudice suffered by the
       defendant as a result of the alleged deficiencies. ... If it is easier to dispose of an
       ineffectiveness claim on the ground oflack of sufficient prejudice, which we
       expect will often be so,that course should be followed.

Strickland. 466 U.S. at 697.


       To show Strickland prejudice in the appellate context, as noted above,"petitioner must

show that 'there was a reasonable probability that [his] claim would have been successful before

the [state's highest court]."' Pienataro. 381 F. App'x at 48(quoting, Mavo v. Henderson. 13

F.3d 528,534(2d Cir. 1994)). And to prevail here, he would have to show that, in rejecting his
claim on coram nobis, the Appellate Division unreasonably applied either the Strickland

prejudice standard or Supreme Court sufficiency holdings when determining that he did not have



^ Because counsel's performance, viewed through the doubly deferential standard ofreview, was
not deficient, there is no need to discuss prejudice. Strickland. 466 U.S. at 697.
                                                  13
a "reasonable probability" of prevailing on a sufficiency challenge to either count ofconviction.

This he cannot do.


       A. Criminal Possession ofa Weapon in the Fourth Degree.

       Under the applicable New York law, a person commits this crime when he knowingly

"possesses... any ... dangerous or deadly instrument with intent to use the same unlawfully
against another." PL §265.01(2)(eff. until Nov. 1,2019). "Dangerous instrument" includes

"any instrument, article, or substance...which, under the circumstances in which it is used ... is

readily capable of causing death or serious physical injury." PL §10.00(13).^ Viewing the
evidence in the light most favorable to the prosecution,^ the testimony of Urena was sufficient to

support the jury's verdict: it established that petitioner possessed a screwdriver with the intent to

use it unlawfully against Urena, and that the tool was readily capable of causing serious physical

injury under the circumstances in which it was used. See Hatches v. Heath, 2011 WL 4710854,

at *1,8(E.D.N.Y. Oct. 4,2011)(victim's testimony that defendant demanded money while

"holding" and "making a jabbing motion with a screwdriver" was sufficient to support fourth-

degree weapon possession conviction). In challenging sufficiency, petitioner relies on his own

testimony that he was unarmed, and points to features of Urena's testimony that gave the jury a
reason to disbelieve it. But Urena's testimony is certainly not "incredible on its face." Peart v.

Rovce.2019 WL 3454076, at *6(N.D.N.Y. July 31,2019)(treating the "incredible on its face"




^ The court charged the jury similarly, without objection, instructing that a person commits the
crime "when that person knowingly possesses a dangerous instrument with intent to use the same
against another." T: 1013. The court did not separately define the term "dangerous instrument.
^ New York applies the federal sufficiency standard.        People v. Conwav,6 N.Y.3d 869, 872
(2006)(applying Jackson v. Virginia. 443 U.S. 307, 319(1979)).
                                                  14
standard as a threshold in sufficiency review). The sufficiency standard, therefore, fully

forecloses petitioner's arguments because it requires the Court to assume that the jury credited

Urena and drew all reasonable inferences in the state's favor. See Schlun v. Delo, 513 U.S. 298,

330(1995)("under Jackson, the assessment ofthe credibility of witnesses is generally beyond

the scope ofreview").

       B. Assault in the First Degree.

       Under New York law, a person is guilty ofthis crime when "[wjith intent to cause serious

physical injury to another person, he causes such injury to such person... by means of... a

dangerous instrument." PL §120.10(1). "Serious physical injury" is "physical injury which

creates a substantial risk of death, or which causes death or serious and protracted disfigurement,

protracted impairment of health or protracted loss or impairment ofthe function ofany bodily
organ." PL§ 10.00(10). The trial court's charge to the jury, to which petitioner did not object,

tracked the statutory language almost verbatim.'®

       Petitioner insists that appellate counsel should have argued that there was insufficient

evidence ofa serious physical injury." Liberally construing his pro se submissions,'^



'® The court instructed: "Serious physical injury means impairment ofa person's physical
condition which creates a substantial risk of death or which causes death or serious and
protracted disfigurement or protracted impairment of health or loss or impairment ofany bodily
function or organ." T: 1010.

'' Petitioner also argues that counsel should have challenged the "dangerous instrument" element
offirst degree assault on sufficiency grounds. Because the term has the same meamng in the
assault and weapon counts, that branch of petitioner's argument fails for the reasons already
discussed.


  Pro se filings are to be "construe[d]...liberally and interpret[ed] to raise the strongest
arguments they suggest." Wright v. Comm'r. 381 F.3d 41,44(2d Cir. 2004).
                                                 15
petitioner's argument appears to be: first, the injury did not "create a substantial risk ofdeath";

second, Urena did not lose his eye; third, there was no "protracted disfigurement"(i.e.. Dr.

Fishkin testified that there was no damage to the bones around the injured eye); and fourth,

notwithstanding the need for two surgeries, there was insufficient evidence ofprotracted

impairment ofthe eye; i.e., "there was no proof detailing the extent to which the victim's vision

had, in fact, worsened as a result ofthe fight." ECF Doc. 5-1 at 68.

       While not fnvolous, petitioner's arguments ultimately fail. Crediting the relevant

testimony for sufficiency purposes,the Court concludes that it was not unreasonable for the

Appellate Division to have concluded that a rational jury could find "serious physical injury"

based on, inter alia. Dr. Fishkin's account ofthe eye damage Urena experienced, which speaks

for itself, and Urena's testimony that a year after the attack he could see only light out ofthe eye

and would need a third surgery.'^ Further, viewing these facts against the few New York eye

damage decisions, it was not unreasonable for the Appellate Division to have concluded that

petitioner had no "reasonable probability" of prevailing in the New York Court of Appeals on his
sufficiency challenge. See, e.g.. People v. Ingram. 95 A.D.3d 1376, 1378(3d Dep't 2012)

(evidence of"serious physical injury" sufficient where victim punched in the eyes with leather-
gloved fist suffered dislocated lenses that were surgically removed, had "multiple surgeries,"
"sustained irreversible optic nerve damage in both eyes" with "particularly severe damage that




  Trial took place in October 2006; the attack, as noted, occurred in September 2005. The Court
further notes that Urena's medical records, which presumably address the state of his eye health
at the time oftrial, were admitted but are not part ofthe record furnished by respondent, and Dr.
Fishkin was not questioned on that point.
                                                  16
may progress to blindness" in one eye, and "cannot see without thick glasses"); People v.

Rivera. 41 A.D.Sd 1237,1238(4th Dep't 2007)(evidence that "victim lost a significant amount

of blood, suffered petechial hemorrhages in her eyes,*^ underwent surgery on her neck that left a

significant and visible scar, and was hospitalized for three days following the surgery"

sufficiently established a "serious physical injury" for first-degree assault conviction), iv. app.

denied. 10 N.Y.3d 939(2008).

       On the subject of"prejudice," although outside the four comers ofthe Strickland test, the

heart ofthe matter for petitioner appears to be his belief that a failure of proof on either the

"serious physical injury" or "dangerous instmment" element offirst-degree assault would reduce

the conviction to second-degree assault and liberate him from the persistent violent felony

offender designation. See PL § 120.05 (assault in the second degree occurs either when a person

causes "serious physical injury" or when he causes "physical injury" by means of a dangerous

instrument or deadly weapon). Although assault in the second degree is a less severe crime,

compare PL §70.02(1)(c)(assault in the second degree is a "Class D violent felony offense")

with PL§70.02(l)(a)(assault in the first degree a "Class B violent felony offense"), the material
point is that both are "violent felony offenses" in the statutory definition that triggers the
persistent violent felony offender sentencing enhancements. See PL §70.01(l)(a)("A persistent



  Ingram involved second-degree assault, but that statute incorporates the same definition of
"serious physical injury" used in first-degree assault. See PL §120.05(1), 10.00(10); Ingram,95
A.D.3datl378.



  According to medicinenet.com, petechiae are "[pjinpoint flat round red spots under the skin
surface caused by ...bleeding into the skin." They "are red because they contain red blood that
has leaked from the capillaries into the skin."

                                                  17
violent felony offender is a person who stands convicted of a violent felony offense as defined in

subdivision one of section 70.02...after having been previously subjected to two or more violent

felony convictions"); 70.02(1)("A violent felony offense is a class B violent felony offense, a

class C violent felony offense, a class D violent felony offense..."). In short, petitioner was not

prejudiced by appellate counsel's failure to argue sufficiency.

       3.      The Failure to Argue that Trial
               Counsel Was Ineffective


               A. Inadequate Cross-Examination ofDr. Fishkin.

       Noting that Dr. Fishkin testified that Urena's injury was likely caused by an instrument

"a few centimeters across," petitioner complains that trial counsel failed to ask the doctor

whether a thumb,thumbnail, finger, fingernail, knuckle, or even one ofthe stems of Urena's

eyeglasses was within that size limit and could have caused the eye injury. Petitioner's

submission includes several drawings offists with protruding fingers(the pointer and the thumb)

and knuckles to illustrate his injury theories.    EOF Doc. 5-1 at 261-268.

        In an affirmation opposing the coram nobis application where petitioner raised this claim,

appellate counsel notes that Fishkin's testimony was enough to enable trial counsel to argue(as

he did)that the injury was caused by petitioner's finger getting past the bone and into the eye.

ECF Doc. 5-1 at 295. Counsel further asserts that because of the risk of"unfavorable

responses...[i]t is not possible...to rule out the possibility that counsel's cross-examination was
limited based on sound strategy." Id-

        Given that the heart of petitioner's defense was that he did not have a screwdriver and
punched Urena with his fist, it is difficult to understand why none ofthe questions petitioner
identifies was posed on cross-examination. Nevertheless,the doubly deferential standard of

                                                  18
review ofineffectiveness claims applies with particular force where the challenged act of counsel

is as prototypically "strategic" as the scope ofcross-examination. This Court, therefore, cannot

say that it was unreasonable for the Appellate Division to have concluded that the decision not to

pose the questions was within the wide range of choices deemed strategic.

       More pointedly here, however,the Court further rejects this branch ofthe ineffectiveness

claim on prejudice grounds. The case came down to whether the jury believed Urena's version

or petitioner's, and petitioner sunk his own ship with his patently incredible insistence that he

saw Urena the very next day without a trace of injury. It is inconceivable, therefore, that he was

prejudiced by any alleged deficiency in the cross-examination of Dr. Fishkin.

               B. Failure to Call a Rebuttal Eye Expert.

       In a different factual setting, the threadbare nature ofcounsel's cross-examination of

Fishkin might bolster the argument for a defense expert. S^,e.g.. Harrington v. Richter. 131

S.Ct. 770,791 (2018)("Strickland does not enact Newton's third law for the presentation of

evidence, requiring for every prosecution expert £in equal and opposite expert from the defense.

In many instances cross-examination will be sufficient to expose defects in an expert's

presentation."). Here, however,there is nothing a defense ophthalmologist could have done to

undermine the most damaging portion of Dr. Fishkin's testimony, which established the severity

ofthe injury, and which was based on his first-hand treatment of Urena rather than expert
opinion. The contradictory opinion that the injury could have come from a finger rather than a

screwdriver, as already discussed, could easily have been posed to Dr. Fishkin on cross-

examination and in any event was argued in summation, arguably a more prudent alternative.

Finally, and again most importantly in light of petitioner's own highly damaging testimony, there


                                                 19
could not have been a successful argument that not calling a rebuttal eye expert caused

Strickland prejudice.

               C        Failure to Move to Dismiss the Weapon Count on Sufficiency Grounds.

       The Court's discussion of petitioner's claim that appellate counsel was ineffective for

failing to raise a sufficiency challenge to the weapon count disposes of petitioner's separate

claim that appellate counsel was ineffective for failing to argue that trial counsel was ineffective

for failing to make that same sufficiency challenge.'^
                                          CONCLUSION


       For all the reasons discussed, the application of petitioner Keith Edwards for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 is denied in its entirety. Because petitioner has not

"made a substantial showing ofthe denial of a constitutional right," 28 U.S.C. § 2253(c)(2), a

certificate ofappealability will not issue.

SO ORDERED.


Dated: Brooklyn, New York
       September /^,2019


                                                               s/ Raymond J Dearie
                                                              RAXWMD<f.DEARIE
                                                              United States District Judge




   Petitioner also appears to raise the independent claim that trial counsel was ineffective for
all the reasons asserted in the context of his appellate ineffectiveness claim—^and that the
cumulative errors oftrial counsel deprived him of his right to a fair trial. See Petition at pp. 11-a
et s^. But petitioner did not advance these specific assertions in state court. Nevertheless, in
the exercise of its authority to deny unexhausted claims on the merits,s^ 28 U.S.C. §
2254(b)(2), the Court would reject these claims as bases for habeas relieffor the reasons already
discussed in the context of petitioner's appellate ineffectiveness claim.
                                                 20
